149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Keith Lavoyd GRIFFIN, Appellant,v.Janis GARAVAGLIA, Appellee.
No. 98-1458.
United States Court of Appeals, Eighth Circuit.
May 26, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, WOLLMAN, and ARNOLD, JJ.
PER CURIAM.


1
Keith Lavoyd Griffin appeals from the district court's1 28 U.S.C. § 1915(e)(2)(B) dismissal of his complaint as frivolous and for failure to state a claim.  Having carefully reviewed the record and Mr. Griffin's brief, we conclude the district court correctly dismissed Mr. Griffin's complaint.  Accordingly, the judgment is affirmed.  See 8th Cir.R. 47B.



1
 The Honorable Catherine D. Perry, United States District Judge for the Eastern District of Missouri